DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of performing, by a transport, validation of a service that is utilized at a first time; in response to the validation at the first time, transferring, by the transport, a portion of a value related to the service; performing, by the transport, at least one other validation of the service that is utilized at a second time, wherein the second time is later than the first time; and in response to the at least one other validation at the second time, transferring, by the transport, a second portion of the value related to the service.  These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components.  That is, other than reciting limitations related to a computer, a processor and computer-readable medium, nothing in the claim precludes the limitations from practically being performed in the human mind or by organizing human activity.  These limitations are mental processes or organizing human activities (Step 2A1-Yes).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The computer, processor and computer-readable medium, in the steps are recited at a high level of generality.  These generic limitations are no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
The analysis above applies to all statutory categories of the invention including claims 8 and 15. 
Claim 2 recites wherein the performing the validation comprises detecting whether a component has been added to the transport, and the performing the at least one other validation comprises validating an operation of the transport after the component has been added to the transport based on sensor readings from one or more sensors on the transport.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 3 recites further comprising receiving operational parameters of the transport that are sensed via one or more sensors of the transport, and performing the validation of the service at the first time based on the received operational parameter in comparison to predefined thresholds for the operational parameters.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 4 recites wherein the performing the at least one validation comprises continuously performing the at least one validation until at least one of a predetermined time elapses and a predetermined distance is traveled.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 5 recites further comprising receiving a memory update comprising constraints for validating the service from a remote computing system based on current driving characteristics, and storing the memory update within a memory of the transport.  
These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 6 recites further comprising transmitting a communication from the transport to a remote server of the service which indicates a performance of the validation of the service at the first time, and transmitting a second communication from the transport to the remote server of the service which indicates a performance of the at least one other validation of the service at the second time.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 7 recites further comprising establishing a connection with a mobile device of the transport via a wireless channel of the transport, establishing a connection with a remote server of the service via a local area network (LAN) channel of the transport, and transferring the value from the mobile device to the remote server, via the transport.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 9 recites wherein the processor is configured to detect whether a component has been added to the transport at the first time, and validate an operation of the transport after the component has been added to the transport based on sensor readings from one or more sensors on the transport at the second time.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 10 recites wherein the processor is configured to receive operational parameters of the transport that are sensed via one or more one or more sensors of the transport, and perform the validation of the service at the first time based on the received operational parameter in comparison to predefined thresholds for the operational parameters.  
These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.

Claim 11 recites wherein the processor is configured to continuously perform the at least one validation until at least one of a predetermined time elapses and a predetermined distance is traveled.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 12 recites wherein the processor is configured to receive a memory update that comprises constraints to validate the service from a remote server based on current driving characteristics, and store the memory update within a memory of the transport.  
These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 13 recites wherein the processor is configured to transmit a communication from the transport to a remote server of the service which indicates a performance of the validation of the service at the first time, and transmit a second communication from the transport to the remote server of the service which indicates a performance of the at least one other validation of the service at the second time.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 14 recites wherein the processor is configured to establish a connection with a mobile device of the transport via a Wireless channel of the transport, establish a connection with a remote server of the service via a local area network (LAN) channel of the transport, and transfer the value from the mobile device to the remote server, via the transport.  
These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 16 recites wherein the performing the validation comprises detecting whether a component has been added to the transport, and the performing the at least one other validation comprises validating an operation of the transport after the component has been added to the transport based on sensor readings from one or more sensors on the transport.  
These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 17 recites wherein the processor further performs receiving operational parameters of the transport that are sensed via one or more one or more sensors of the transport, and performing the validation of the service at the first time based on the received operational parameter in comparison to predefined thresholds for the operational parameters.  
These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 18 recites wherein the performing the at least one validation comprises continuously performing the at least one validation until at least one of a predetermined time elapses and a predetermined distance is traveled.  
These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 19 recites wherein the processor further performs receiving a memory update comprising constraints for validating the service from a remote computing system based on current driving characteristics, and storing the memory update within a memory of the transport.  
These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 20 recites wherein the processor further performs transmitting a communication from the transport to a remote server of the service which indicates a performance of the validation of the service at the first time, and transmitting a second communication from the transport to the remote server of the service which indicates a performance of the at least one other validation of the service at the second time.   These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zenhausern, US 20150221048, 08/2015, discloses service automation for transport vehicles with a validation process (Para. 20). 
Colon, US 20220113146, 4/2022, discloses a method for planning a journey. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	/BRANDON M DUCK/               Examiner, Art Unit 3698